Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamal A. Azeez appeals the district court’s orders denying relief on his 42 U.S.C. §§ 1983, 1985 (2006) complaint and denying his motion to reconsider. We have reviewed the record and Azeez’s claims and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Azeez v. Keller, No. 5:06-cv-00106, 2012 WL 3231323 (S.D.W.Va. Aug. 6 & 31, 2012). We deny Azeez’s motion to stay the appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.